Knowlton, J.
In the Pub. Sts. c. 100, § 5, it is provided that a license to sell intoxicating liquors “ shall name the person licensed.” Whether a license to a partnership is sufficient, if made in the name of the firm, it is unnecessary in this case to decide. It is clear that the license to “ J. F. Bearce and Son ” did not sufficiently name any one but J. F. Bearce, unless he was a member of a firm doing business as “ J. F. Bearce ancl Son.” If the license was in form a proper license to a partnership, and would protect both the partners, it was unnecessary to give notice of the hearing to be had upon an application to revoke it to more than one member of the firm. For it was not a license to two persons as individuals. It was a license to a firm as a single party comprising two persons; and notice to either was notice to the firm. If there was no such partnership as “ J. F. Bearce and Son,” or if a license to a firm must name all the partners, no one but J. F. Bearce was sufficiently named in the license, and notice of the proceedings for revocation was to be given to him alone.
We think the license was legally revoked. We have already considered the notice of the hearing. The petition to the dis*392tricfc court was sufficient in form. We cannot apply to it the strict rules of criminal pleading, and hold that it was fatally defective because it made the same allegations at the same time in regard to both licenses. It stated the reasons for asking a revocation of the licenses, either of which was sufficient, and the record states that the allegations of the petition'were supported by competent evidence. The Pub. Sts. c. 100, § 6, provide for the publication of notices of all applications for licenses, and require that “ such notice shall set forth the name of the applicant in full, the class of the license applied for, and a particular description of the premises on which the license is to be exercised, designating the building or part of a building to be used,” etc. The purpose of this publication is to give to all persons interested full information of what is proposed. In this notice, a name of a firm which does not state the names of the persons who compose the firm is not a proper designation of an applicant. The, name of an applicant must be given in full, to enable the public to know the person or persons who are to conduct the business, and to determine whether objection should be made to granting the license, as well as to enable the licensing authorities to decide, under § 8, whether the applicant is unfit to receive a license.
We are of opinion that the district court might well find that in the notices there was not such a particular description of the premises on which the licenses were to be exercised as the statute contemplates, and that the names of the applicants, who purported to be two persons, were not set forth in full, in accordance with the requirement of the statute.

Exceptions overruled.